Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to Applicant’s amendment/remarks filed 02/09/2022. 
Claims 1, 2, and 4-23 are currently pending. 
Response to Amendment
	The objection of claim 15 is withdrawn in view of the above amendment. 
The rejection of claims 8 and 12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of the above amendment.  However, the 112(b) rejection of claims 9, 13, 15, 17 as set forth in the previous Office action is maintained and has been revised to reflect the changes in claim scope made by Applicant’s present claim amendments, below.  Also, claim 11 is rendered indefinite by Applicant’s amendment to claim 1.  See the 112(b) rejection, below. 
The rejection under 35 U.S.C. 102(a)(1,2) as being anticipated by Doi et al. (US 4,073,618) is withdrawn in view of the above amendment.  However, the rejection(s) under 35 U.S.C. 103 over Doi et al. as set forth in the previous Office action is/are maintained and have been revised to reflect the changes in claim scope made by Applicant’s present claim amendments, below. 
The rejection under 35 U.S.C. 102(a)(1,2) as being anticipated by Yang et al. (US 2009/0181867) is withdrawn in view of the above amendment.  However, the rejection(s) under 35 U.S.C. 103 over Doi et al. as set forth in the previous Office action is/are maintained and have been revised to reflect the changes in claim scope made by Applicant’s present claim amendments, below. 
It is noted claim 14 does not recite or show markup removing the prior-cited limitation “wherein the condensation product comprises less than 15 wt.% impurities”.  See claim 14 in the claims filed 11/13/2020 versus the claims filed 02/09/2022.  Applicant is requested to clarify whether the limitation was cancelled or not. 
Election/Restrictions
Claims 19 and 20 as presently amended are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:  
The originally examined method claims (e.g., claims 16-18 drawn to a process for inhibiting corrosion of a metallic substrate comprising application of a condensation product of a trifunctional amine and fatty acid) and the newly presented/amended method claims (claims 19 and 20 drawn to a process for inhibiting corrosion of a metallic substrate comprising application of individual trifunctional amine(s) and a fatty acid) are directed to related processes/inventions.  The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j).  In the instant case, the inventions as claimed have materially different designs that do not overlap in scope (the originally examined invention is a condensation product of an amine and fatty acid and the invention of claims 19-20 as amended are not a condensation product but merely individual amine compound(s) and fatty acid compound(s)).  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.  
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least one or more of the following reasons apply: the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries) and/or the prior art applicable to one invention would not likely be applicable to another invention.  
Since Applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 19 and 20 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Note that, Applicant’s present amendment removed any recitation or implication the method of claim 19 comprises a condensation product of a trifunctional amine and fatty acid, which necessitated this election by original presentation and withdrawal of claims 19 and 20.  
Claim Interpretation
	The independent claims as presently amended recite specific species of trifunctional amines (“wherein the trifunctional amine is selected from the group consisting of triaminohexane …”) which include tetrafunctional amines (e.g., tetraaminohexane, etc.) in addition to solely trifunctional amines (e.g., triaminohexane).  The recitation of tetrafunctional amines under the terminology of “trifunctional amines” is clear and definite in view of the meaning of the term set forth/implied in para. [0015] application’s original disclosure: “The trifunctional amine comprises an organic compound having at least three amino functional groups, e.g., three amino functional groups, four amino functional groups, five amino functional groups, six amino functional groups, or seven amino functional groups.”  
Claim 8 as presently amended recite the limitation “wherein the additional trifunctional amine is the same as the trifunctional amine” which is construed as clearly meaning the additional trifunctional amine is the same as the trifunctional amine in the condensation product. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9, 13, 15, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 9, the term “the additional fatty acid amine” lacks sufficient antecedent basis.  The parent claim(s) (1 and 7) recite the presence of an additive package that may comprise “an additional fatty acid” with no mention of any “additional fatty acid amine” rendering it unclear what the term refers to.  
In claim 13, the term “substantially free” in the limitation “wherein the corrosion inhibitor composition is substantially free of formic acid” because the specification fails to adequately define the metes and bounds of the claimed term.  The term “substantially” is a broad term and it is unclear whether the claimed term of the composition being substantially free of formic acid permits or excludes a minor, or even a major, amount of formic acid being present in the claimed composition.  Clarification of the term is requested.  The specification discusses it is an embodiment that the composition comprises “less than 10 wt.% formic acid” and various subsets thereof (para [0046]-[0047]).  Does the term “substantially free” actually permit the amount of formic acid to be up to 10 wt.%, and if not then how much formic acid is permitted by the term?  
Claim 15 is indefinite for a similar reason as claim 13 with regard to the limitation “the method is substantially free of thionyl chloride”.  Although the specification gives no standard/embodiment for an amount of thionyl chloride like there is for formic acid at para [0046]-[0047], the amount of formic acid described as to what constitutes “substantially free of formic acid” raises indefiniteness as to what constitutes “substantially free of thionyl chloride”.  Does the term “substantially free” actually permit the amount of thionyl chloride to be up to 10 wt.%, and if not then how much thionyl chloride is permitted by the term?  
	On claim 17, the term “the organic” in “wherein the organic is an alcohol” lacks sufficient antecedent basis.  Applicant is suggested to amend “the organic” to read as “the organic solvent” in order to clearly link and refer to the prior limitation of the process “further comprising an organic solvent”. 
	Appropriate correction/clarification is required.  Notwithstanding the above rejections, the claims will be examined to the extent understood from the language in which they are presented. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 11 recites the trifunctional amine has a chemical formula “CxHy(NH2)3 … wherein y is less than or equal to 23” which fails to further limit and/or include all the limitations of its parent claim 1.  Parent claim 1 has been amended to recite “the trifunctional amine is selected from the group consisting of triaminohexane, … tetraaminododecene, and isomers thereof, or combinations thereof;” which has the implication each species or isomer thereof of trifunctional amine have a specific, fixed number of hydrogen atoms which is broadened by claim 11’s formula and “y is less than or equal to 23” to include an amount of hydrogen/“y” well-below the minimum amount implied by the closed group of alternative species recited in the independent claim.  Taking the independent claim’s recited species of trifunctional amines with the minimum amount of carbon atoms, triaminohexane and isomers thereof have a fixed number of total hydrogen atoms of 17 and, in terms of the claimed formula, has the chemical formula C6H11(NH2)3, triaminocyclohexane and triaminohexene each have a fixed number of total hydrogen atoms of 15 and, in terms of the claimed formula, has the chemical formula C6H9(NH2)3.  The “y is less than or equal to 23”, i.e., y is 0 to 23, effectively fails to further limit and/or include all the limitations of its parent claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 6, 8, 11-17, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Doi et al. (US 4,073,618, hereinafter Doi).
	As to claims 1, 2, 6, and 8, Doi teaches a corrosion inhibitor composition comprising a condensation product of a trifunctional amine of triaminononane and isomers thereof and a fatty acid (addition and condensation product derived from triamines, e.g., 1,3,6-triaminomethylhexane, abstract; fatty acids are exemplary and preferred compounds capable of forming the addition and condensation products, col. 2 line 31 to col. 3 line 6).  Doi teaches the molar amount of triamine is equivalent to or excessive over the amount of the derivative-forming partner compound (col. 3 line 65 to col. 4 line 9).  Doi teaches examples where compounds are made by reacting 1.0 mole 1,3,6-triaminomethylhexane with 1.0 mole of either linoleic acid or stearic acid (Examples 3 and 4 in col. 5).  Using molecular weights of 173.304 g/mol for 1,3,6-triaminomethylhexane, 278.4 g/mol for linoleic acid, and 284.5 g/mol for stearic acid, Examples 3 and 4 correspond to weight ratios of triamine to fatty acid of 0.62:1 and 0.61:1, respectively, which each fall squarely within the claimed weight ratios of trifunctional amine to fatty acid in the condensation product.  
	Doi fails to teach the composition further comprises an additive package comprising an additive comprising an additional trifunctional amine in an amount ranging from 1-25 wt.%
However, Doi teaches the composition comprises “at least one member selected from the group consisting of a saturated aliphatic triamine … and its addition products and condensation products” and/or “at least one member selected from the group consisting of 1,3,6-triaminomethylhexane, … and their respective addition products and condensation products” (col. 1 lines 40-53 and Table 1), which identifies, as an express teaching of the reference, the composition may comprise a blend of 1,3,6-triaminomethylhexane and its addition/condensation product(s), which reads on the claimed limitation that the composition further comprises an additional trifunctional amine that is the same as the trifunctional amine in the condensation product. 
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to further provide and try various amounts of additional 1,3,6-triaminomethylhexane as taught by Doi as a blend with its addition/condensation product(s) in order to obtain an anti-corrosive agent for metals having remarkable rust prevention and non-toxic effects. 
	As to claim 11, Doi teaches the trifunctional amine has an empirical chemical formula C9H17(NH2)3 (1,3,6-triaminomethylhexane, described above).
As to claim 12, Doi teaches the fatty acid comprises linoleic acid, as described above.  See also the other saturated and unsaturated fatty acid species at col. 2 lines 41-54.  
As to claim 13, Doi is silent to the presence or addition of any formic acid, which meets the claimed negative limitation that the composition is substantially free of formic acid. 
	As to claims 14 and 15, Doi teaches a process for preparing a corrosion inhibitor composition comprising reacting a trifunctional amine of triaminononane and isomers thereof and a fatty acid to form a condensation product (an anti-corrosive agent of a condensation product formed by reacting a triamine, e.g., 1,3,6-triaminomethylhexane, with a compound capable of forming an addition or condensation product, abstract and col. 3 lines 34-64; fatty acids are exemplary and preferred compounds capable of forming the addition and condensation products, col. 2 line 31 to col. 3 line 6, and examples where compounds are made by reacting 1.0 mole 1,3,6-triaminomethylhexane with 1.0 mole of either linoleic acid or stearic acid are given, Examples 3 and 4 in col. 5-6).  Examples 3 and 4 teach the temperature of the reaction is above 100°C and the content of unreacted 1,3,6-triaminomethylhexane in the condensation product was lower than 0.3%, which reads on the claimed temperature range and product comprising less than 15 wt.% impurities.  Doi is silent to the presence or addition of any thionyl chloride, which meets the claimed negative limitation that the process is substantially free of thionyl chloride. 
These cited Examples have reaction durations of 4 and 5 hours, respectively.  Although these working examples fail to anticipate the reaction occurs for at least 10 hours as claimed, the claims are nevertheless prima facie obviousness over the reference because Doi teaches the reaction duration may occur for up to 10 hours, if not up to 30 hours (col. 3 lines 43-60), which substantially overlaps the claimed at least 10 hours duration as claimed.  At the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive within the claimed time duration from the teachings of Doi since Doi teaches providing alternate durations overlapping those claimed for the purpose of obtaining a corrosion inhibiting condensation product.
	Doi fails to teach the process further comprises adding an additive package comprising an additive comprising an additional trifunctional amine in an amount ranging from 1-25 wt.%
However, Doi teaches the composition comprises “at least one member selected from the group consisting of a saturated aliphatic triamine … and its addition products and condensation products” and/or “at least one member selected from the group consisting of 1,3,6-triaminomethylhexane, … and their respective addition products and condensation products” (col. 1 lines 40-53 and Table 1), which identifies, as an express teaching of the reference, the composition may comprise a blend of 1,3,6-triaminomethylhexane and its addition/condensation product(s), which reads on the claimed limitation that the composition further comprises an additional trifunctional amine that is the same as the trifunctional amine in the condensation product. 
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to further provide and try various amounts of additional 1,3,6-triaminomethylhexane as taught by Doi as a blend with its addition/condensation product(s) in order to obtain an anti-corrosive agent for metals having remarkable rust prevention and non-toxic effects. 
As to claim 16, Doi teaches a process for inhibiting corrosion of a metallic substrate comprising applying a corrosion inhibitor composition comprising a condensation product of a trifunctional amine of triaminononane and isomers thereof and a fatty acid to the metallic substrate (method of inhibiting corrosion of metals comprising applying to a metal surface an addition and condensation product derived from triamines, e.g., 1,3,6-triaminomethylhexane, abstract; fatty acids are exemplary and preferred compounds capable of forming the addition and condensation products, col. 2 line 31 to col. 3 line 6).  Doi teaches the molar amount of triamine is equivalent to or excessive over the amount of the derivative-forming partner compound (col. 3 line 65 to col. 4 line 9).  Doi teaches examples where compounds are made by reacting 1.0 mole 1,3,6-triaminomethylhexane with 1.0 mole of either linoleic acid or stearic acid (Examples 3 and 4 in col. 5).  Using molecular weights of 173.304 g/mol for 1,3,6-triaminomethylhexane, 278.4 g/mol for linoleic acid, and 284.5 g/mol for stearic acid, Examples 3 and 4 correspond to weight ratios of triamine to fatty acid of 0.62:1 and 0.61:1, respectively, which each fall squarely within the claimed weight ratio of trifunctional amine to fatty acid in the condensation product.  
Doi fails to teach the applied composition further comprises an additive package comprising an additive comprising an additional trifunctional amine in an amount ranging from 1-25 wt.%
However, Doi teaches the composition comprises “at least one member selected from the group consisting of a saturated aliphatic triamine … and its addition products and condensation products” and/or “at least one member selected from the group consisting of 1,3,6-triaminomethylhexane, … and their respective addition products and condensation products” (col. 1 lines 40-53 and Table 1), which identifies, as an express teaching of the reference, the composition may comprise a blend of 1,3,6-triaminomethylhexane and its addition/condensation product(s), which reads on the claimed limitation that the composition further comprises an additional trifunctional amine that is the same as the trifunctional amine in the condensation product. 
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to further provide and try various amounts of additional 1,3,6-triaminomethylhexane as taught by Doi as a blend with its addition/condensation product(s) in order to obtain an anti-corrosive agent for metals having remarkable rust prevention and non-toxic effects. 
As to claim 17, Doi further teaches the condensation product may be added to an organic solvent (col. 2 lines 25-30, col. 4 lines 10-13, and claim 13) and teaches in the cited Examples adding the condensation product to methanol.  Although Doi fails to teach the organic solvent includes any of the alcohols as those claimed, e.g., ethanol, n/i-propanol, etc., at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive within the claimed alcohol organic solvent species by substituting close structurally similar organic alcohols in place of the disclosed methanol in order to sufficiently dissolve or suspend the corrosion inhibiting compound for sufficient application/testing. 
As to claim 22, the cited examples of the reference correspond to weight ratios of triamine to fatty acid of 0.62:1 and 0.61:1, respectively, which each fall squarely within the claimed weight ratio of trifunctional amine to fatty acid in the condensation product.  Doi further teaches the 1,3,6-triaminomethylhexane-linoleic acid condensation product has a corrosion prevention rate of 99.7% over 7 days at 25°C, which is remarkably better than the comparative examples (Table 1), which appears to correspond to or exceed the performance of the claimed corrosion rate of less than 0.05 lb/ft2/6hr at 200°F.  In any event, the claimed corrosion rate properties are presumed as inherent properties of the claimed corrosion inhibitor composition or would flow naturally from the teachings of the reference since Doi teaches the same composition as that claimed.  

Claims 1, 2, 4-18, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2009/0181867, hereinafter Yang).
As to claims 1 and 2, Yang teaches a corrosion inhibitor composition comprising a condensation product of a trifunctional amine and a fatty acid (corrosion inhibiting imidazoline compounds prepared by reaction of a dialkylene triamine and dimer fatty acid, abstract).  Yang teaches the dialkylene triamine is preferably diethylenetriamine (abstract and para. 0010), and the dimer fatty acid is a dimer acid of condensed C16 to C22 alkyl chain length fatty acids (para. 0011).  In other words, the dimer fatty acid is a C32 to C44 dicarboxylic acid.  Yang teaches the molar ratio of dimer acid to diethylenetriamine is preferably 1:2 to 1:4 (para. 0012).  Using molecular weights of 103.17 g/mol for diethylenetriamine, 482.32 g/mol for a C32 diacid/C16 dimer, and 638.44 g/mol for a C44 diacid/C22 dimer, this preferred molecular weight corresponds to a weight ratio of diethylenetriamine:dimer of 0.32:1 to 0.86:1, which falls squarely within the claimed weight ratios of trifunctional amine to fatty acid in the condensation product.  
Yang fails to teach the trifunctional amine is selected from the recited group consisting of the various C6 to C12 trifunctional amine compounds and isomers thereof. 
Nevertheless, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive within the claimed Markush group of trifunctional amines from the teachings of Yang because the diethylenetriamine is merely the exemplary/preferred compound of the reference and Yang teaches the compound is a dialkylene triamine (para. 0007-0008 and claim 1) and it would have been within the purview of a person of ordinary skill in the art to provide other alternative alkylene groups, e.g., C3 alkylene groups, C4 alkylene groups, etc. in the dialkylene triamine with the reasonable expectation of obtaining alternative corrosion inhibitor compositions based upon an imidazoline/condensation product of a dimer acid and dialkylene triamine.  The case where the alkylene groups are C3 correspond to an isomer of triaminohexane.  The case where the alkylene groups are C3 correspond to an isomer of triaminooctane.  Applying the above-cited teaching of the reference of the molar ratio of dimer acid to triamine is preferably 1:2 to 1:4 and using molecular weights of 131.22 g/mol for dipropylenetriamine, 159.27 g/mol for dibutylenetriamine, 482.32 g/mol for a C32 diacid/C16 dimer, and 638.44 g/mol for a C44 diacid/C22 dimer, this correspond to a weight ratio of dipropylenetriamine:dimer of 0.41:1 to 1.09:1 or a weight ratio of dibutylenetriamine:dimer of 0.5:1 to 1.32:1, which still fall squarely within the claimed weight ratios of trifunctional amine to fatty acid in the condensation product.  
Regarding the claimed additive package, Yang teaches the corrosion inhibitor composition comprises a metal halide (the fluid comprises a brine, i.e., sodium chloride, para. 0022).  Alternatively, Yang teaches the composition further comprises an additional fatty acid (Example E in Table II comprises oleic acid in addition to the condensate). 
As to claim 4, Yang teaches the corrosion inhibitor composition comprises a metal halide (the fluid comprises a brine, i.e., sodium chloride, para. 0022).  
As to claim 5, Yang teaches examples of the corrosion inhibiting composition have corrosion rates tested at 177°C of 5.2 and 2.0 mpy (Table II).  1 mpy = 24.6 lb/ft2/yr; therefore, the examples correspond to 0.00014 and 0.00006 lb/ft2/6hr, respectively, which are squarely within the claimed range.  Note, the references examples were tested at a much higher temperature versus that claimed (177°C vs 200°F), which meet the claimed testing temperature since the reference temperature is a harsher, more corrosion-promoting temperature (the reference’s excellent corrosion rate would be expected to a person of ordinary skill in the art to be at least as effective at a lower temperature such as that claimed).  In any event, the claimed corrosion rate properties are presumed as inherent properties of the claimed corrosion inhibitor composition or would flow naturally from the teachings of the reference since Yang teaches the same composition as that claimed.  
As to claims 6 and 8, although Yang fails to teach the composition further comprises an additional trifunctional amine in an amount of 1-25 wt.% that is the same as the trifunctional amine in the condensation product, Yang further teaches providing other, additional corrosion inhibitors to enhance the performance of the dimer imidazoline condensation product (para. 0015).  Examples of the additional corrosion inhibitor include aliphatic amines.  A person of ordinary skill in the art would interpret and/or contemplate the aliphatic amines of the reference includes the dialkylene triamine compounds, e.g., diethylenetriamine, encompassed in the disclosure of the reference.  
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide a trifunctional amine, e.g., diethylenetriamine, as an additional corrosion inhibitor by picking and choosing additional corrosion inhibitor(s) as well as varying and optimizing the relative concentrations of the additional corrosion inhibitor and reaction product corrosion inhibitor within the teachings of Yang with the reasonable expectation of further enhancing the corrosion protection of a metal substrate and/or improving the corrosion inhibitor in contacting any metal in contact with the inhibited fluid.  
As to claim 7, Yang teaches the composition further comprises an additional fatty acid (Example E in Table II comprises oleic acid in addition to the condensate), as described above. 
Alternatively regarding claim 7 and as to claim 9, Yang fails to teach the composition further comprises an additional fatty acid that is the same as the fatty acid in the condensation product.  However, Yang further teaches providing other, additional corrosion inhibitors to enhance the performance of the dimer imidazoline condensation product (para. 0015).  Examples of the additional corrosion inhibitor include fatty acids such as alkyl dimeric acids where the alkyl chain length is 8-24 carbon atoms.  Note this additional dimeric acid has alkyl chains overlapping the prior disclosed dimer fatty acid alkyl chain lengths of the imidazoline/condensation product (see, e.g., para. 0011).  
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide a dimer fatty acid including the same dimer fatty acid present in the imidazoline/condensation product as an additional corrosion inhibitor by picking and choosing additional corrosion inhibitor(s) within the teachings of Yang with the reasonable expectation of further enhancing the corrosion protection of a metal substrate with Yang’s base composition.  
As to claim 10, Yang teaches the individual presence of each of a metal halide, an additional trifunctional amine in an amount of 1-25 wt.%, and an additional fatty acid, as described above.  
Although Yang fails to teach the at once presence of a metal halide, an additional trifunctional amine in an amount of 1-25 wt.%, and an additional fatty acid, Yang further teaches providing other, additional corrosion inhibitors to enhance the performance of the dimer imidazoline condensation product (para. 0015).  Examples of the additional corrosion inhibitor include fatty acids and aliphatic amines.  A person of ordinary skill in the art would interpret and/or contemplate the aliphatic amines of the reference includes the dialkylene triamine compounds encompassed in the disclosure of the reference.  
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide a trifunctional amine and a fatty acid as additional corrosion inhibitors by picking and choosing additional corrosion inhibitors within the teachings of Yang with the reasonable expectation of further enhancing the corrosion protection of a metal substrate with Yang’s metal halide or halide ion-containing base composition.  
As to claim 11, the rationale with respect to claim 1 set forth above also reads on the trifunctional amine having a chemical formula CxHy(NH2)3 where x is 6 to 12 and y is less than 23.  The case where the alkylene groups are C3 correspond to an empirical chemical formula C6H11(NH2)3.  The case where the alkylene groups are C3 correspond to an empirical chemical formula C8H13(NH2)3.  
As to claim 12, Yang fails to explicitly teach a working example where the fatty acid comprises a specific species of fatty acid as that claimed. 
However, at the time of the effective filing date it would have been obvious to arrive within the claimed Markush group of fatty acid species from the teachings of Yang because Yang teaches the dimer acid is obtained by a condensation reaction of a monomeric fatty acid having an alkyl chain length of C16-C22, which reads on and encompasses at least the claimed oleic, linoleic, sapienic, palmitoleic, elaidic, and vaccenic acid species due to being monomeric fatty acids within the disclosed alkyl chain length range, and/or tall oil (para. 0011).  
As to claim 13, Yang is silent to the presence or addition of any formic acid, which meets the claimed negative limitation that the composition is substantially free of formic acid. 
As to claims 14 and 15, Yang teaches a process of preparing a corrosion inhibitor composition comprising reacting a trifunctional amine and a fatty acid to form a condensation product (corrosion inhibiting imidazoline compounds prepared by reaction of a dialkylene triamine and dimer fatty acid, abstract and para. 0012).  Yang teaches the temperature is well-above 100°C and unreacted reactants are removed afterward by vacuum distillation (para. 0012), which reads on the claimed temperature range and product comprising less than 15 wt.% impurities.  Yang is silent to the presence or addition of any thionyl chloride, which meets the claimed negative limitation that the process is substantially free of thionyl chloride. 
Although Yang fails to explicitly teach the reaction occurs for at least 10 hours, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive within the claimed time duration from the teachings of Yang since Yang teaches the first reaction step of forming amide at 170°C occurs after at least 2 hours and that an additional second reaction step comprising a temperature ramp up to 230°C to form imidazoline from the amide is required (para. 0012).  It would have been obvious to a person of ordinary skill in the art to vary the duration of each of these reaction steps to tailor the yield or purity and/or explore to obtain the best yield or best purity in forming the reference’s corrosion inhibiting reaction product.  
Yang fails to teach the trifunctional amine is selected from the recited group consisting of the various C6 to C12 trifunctional amine compounds and isomers thereof. 
Nevertheless, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive within the claimed Markush group of trifunctional amines from the teachings of Yang because the diethylenetriamine is merely the exemplary/preferred compound of the reference and Yang teaches the compound is a dialkylene triamine (para. 0007-0008 and claim 1) and it would have been within the purview of a person of ordinary skill in the art to provide other alternative alkylene groups, e.g., C3 alkylene groups, C4 alkylene groups, etc. in the dialkylene triamine with the reasonable expectation of obtaining alternative corrosion inhibitor compositions based upon an imidazoline/condensation product of a dimer acid and dialkylene triamine.  The case where the alkylene groups are C3 correspond to an isomer of triaminohexane.  The case where the alkylene groups are C3 correspond to an isomer of triaminooctane.  
Regarding the claimed additive package, Yang teaches the corrosion inhibitor composition comprises a metal halide (the fluid comprises a brine, i.e., sodium chloride, para. 0022).  Alternatively, Yang teaches the composition further comprises an additional fatty acid (Example E in Table II comprises oleic acid in addition to the condensate). 
As to claim 16, Yang teaches a process for inhibiting corrosion of a metallic substrate comprising applying a corrosion inhibitor composition to the metallic substrate (para. 0007-0009 and 0028).  Yang teaches the corrosion inhibitor composition comprising a condensation product of a trifunctional amine and a fatty acid (corrosion inhibiting imidazoline compounds prepared by reaction of a dialkylene triamine and dimer fatty acid, abstract).  Yang teaches the dialkylene triamine is preferably diethylenetriamine (abstract and para. 0010), and the dimer fatty acid is a dimer acid of condensed C16 to C22 alkyl chain length fatty acids (para. 0011).  In other words, the dimer fatty acid is a C32 to C44 dicarboxylic acid.  Yang teaches the molar ratio of dimer acid to diethylenetriamine is preferably 1:2 to 1:4 (para. 0012).  Using molecular weights of 103.17 g/mol for diethylenetriamine, 482.32 g/mol for a C32 diacid/C16 dimer, and 638.44 g/mol for a C44 diacid/C22 dimer, this preferred molecular weight corresponds to a weight ratio of diethylenetriamine:dimer of 0.32:1 to 0.86:1, which falls squarely within the claimed weight ratio of trifunctional amine to fatty acid in the condensation product.  
Yang fails to teach the trifunctional amine is selected from the recited group consisting of the various C6 to C12 trifunctional amine compounds and isomers thereof. 
Nevertheless, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive within the claimed Markush group of trifunctional amines from the teachings of Yang because the diethylenetriamine is merely the exemplary/preferred compound of the reference and Yang teaches the compound is a dialkylene triamine (para. 0007-0008 and claim 1) and it would have been within the purview of a person of ordinary skill in the art to provide other alternative alkylene groups, e.g., C3 alkylene groups, C4 alkylene groups, etc. in the dialkylene triamine with the reasonable expectation of obtaining alternative corrosion inhibitor compositions based upon an imidazoline/condensation product of a dimer acid and dialkylene triamine.  The case where the alkylene groups are C3 correspond to an isomer of triaminohexane.  The case where the alkylene groups are C3 correspond to an isomer of triaminooctane.  Applying the above-cited teaching of the reference of the molar ratio of dimer acid to triamine is preferably 1:2 to 1:4 and using molecular weights of 131.22 g/mol for dipropylenetriamine, 159.27 g/mol for dibutylenetriamine, 482.32 g/mol for a C32 diacid/C16 dimer, and 638.44 g/mol for a C44 diacid/C22 dimer, this correspond to a weight ratio of dipropylenetriamine:dimer of 0.41:1 to 1.09:1 or a weight ratio of dibutylenetriamine:dimer of 0.5:1 to 1.32:1, which still fall squarely within the claimed weight ratios of trifunctional amine to fatty acid in the condensation product.  
Regarding the claimed additive package, Yang teaches the corrosion inhibitor composition comprises a metal halide (the fluid comprises a brine, i.e., sodium chloride, para. 0022).  Alternatively, Yang teaches the composition further comprises an additional fatty acid (Example E in Table II comprises oleic acid in addition to the condensate). 
As to claim 17, Yang teaches isopropanol as an exemplary organic solvent for providing as a co-solvent in the composition (para. 0018). 
As to claim 18, teaches Yang teaches the corrosion inhibitor composition comprises a metal halide (the fluid comprises a brine, i.e., sodium chloride, para. 0022).  Alternatively, Yang teaches the corrosion inhibitor composition comprises a chloride ion (chloride containing surfactants, para. 0016-0017).  Alternatively, Yang further teaches providing other, additional corrosion inhibitors to enhance the performance of the dimer imidazoline condensation product (para. 0015) where examples of the additional corrosion inhibitor include aliphatic amine; a person of ordinary skill in the art would interpret and/or contemplate the aliphatic amines of the reference includes the dialkylene triamine compounds encompassed in the disclosure of the reference.  These teachings read on the individual presence of each of a metal halide, an additional trifunctional amine, and an additional fatty acid, as described above.  
Although Yang fails to teach the at once presence of 0.01-25 wt.% metal halide/halide ion, 0.01-25 wt.% of an additional trifunctional amine, and/or 0.01-25 wt.% additional fatty acid, Yang further teaches providing other, additional corrosion inhibitors to enhance the performance of the dimer imidazoline condensation product (para. 0015).  Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide any of a halide ion, trifunctional amine, and/or fatty acid as an additional corrosion inhibitor by picking and choosing additional corrosion inhibitors and/or surfactant as well as varying and optimizing the relative concentration(s) thereof within the teachings of Yang with the reasonable expectation of further enhancing the corrosion protection of a metal substrate and/or improving the corrosion inhibitor in contacting any metal in contact with the inhibited fluid.  
As to claim 21, Yang teaches the metal halide comprises sodium chloride, as described above.
As to claim 22, Yang teaches a weight ratio of dipropylenetriamine:dimer of 0.41:1 to 1.09:1 or a weight ratio of dibutylenetriamine:dimer of 0.5:1 to 1.32:1, as described above, which fall squarely within the claimed weight ratio of trifunctional amine to fatty acid in the condensation product.  Yang teaches examples of the corrosion inhibiting composition have corrosion rates tested at 177°C of 5.2 and 2.0 mpy (Table II).  1 mpy = 24.6 lb/ft2/yr; therefore, the examples correspond to 0.00014 and 0.00006 lb/ft2/6hr, respectively, which are squarely within the claimed range.  Note, the references examples were tested at a much higher temperature versus that claimed (177°C vs 200°F), which meet the claimed testing temperature since the reference temperature is a harsher, more corrosion-promoting temperature (the reference’s excellent corrosion rate would be expected to a person of ordinary skill in the art to be at least as effective at a lower temperature such as that claimed).  In any event, the claimed corrosion rate properties are presumed as inherent properties of the claimed corrosion inhibitor composition or would flow naturally from the teachings of the reference since Yang teaches the same composition as that claimed.  
Response to Arguments
Applicant's arguments filed 02/09/2022 have been fully considered but they are not persuasive. 
Claims 9, 13, 15, 17 are maintained as indefinite under 112(b) (see above) to which Applicant argues the scope of claims 9 and 17 are clarified and the rejection is rendered moot and claims 13 and 15 are not automatically rendered indefinite by the use of relative terminology in claim language.  In response, claim 9 remains indefinite because the term “the additional fatty acid amine” lacks sufficient antecedent basis.  Claim 9’s parent claims (claims 1 and 7) recite the presence of an additive package that may comprise “an additional fatty acid” with no mention of any “additional fatty acid amine” rendering it unclear what the term refers to.  Claim 17 has been amended to recite the term “the organic” which does not match the antecedent basis of any prior term and thus remains indefinite for a new reason.  Claims 13 and 15 remain indefinite because, while the term “substantially” does indeed not automatically render the claim indefinite, the Office has presented a rationale for why the limitations are indefinite in the present case: it is unclear whether the claimed term of the composition being substantially free of formic acid or thionyl chloride permits or excludes a minor, or even a major, amount of formic acid or thionyl being present in the claimed composition.  The specification discusses it is an embodiment that the composition comprises “less than 10 wt.% formic acid” and various subsets thereof (para [0046]-[0047]) and does not describe any standard/embodiment for an amount of thionyl chloride at all.  Does the term “substantially free” actually permit the amount of formic acid or thionyl chloride to be up to 10 wt.%, and if not then how much formic acid or thionyl chloride is permitted by the term?  The meaning of every term used in the claims should be apparent, and the meaning of the term “substantially free” in claims 13 and 15 is not clear or apparent.  
	Regarding the rejection(s) over Doi et al. (US 4,073,618) Applicant argues Doi et al. does not teach or suggest the additive package as claimed including an additional trifunctional amine in an amount ranging from 1 wt.% to 25 wt.% because the reference “seeks to limit unreacted trifunctional amine to less than 0.2 wt.%” citing a working example at col. 5 lines 38-41 of the reference.  In response, this argument is not persuasive because this is merely an example or preferred embodiment of the reference that does not teach away from the broader disclosure and embodiments of the reference.  The example cited by Applicant is an embodiment comprising merely a workup of the reference’s “condensation product”.  However, Doi et al. teaches the composition may comprise “at least one member selected from the group consisting of a saturated aliphatic triamine … and its addition products and condensation products” and/or “at least one member selected from the group consisting of 1,3,6-triaminomethylhexane, … and their respective addition products and condensation products” (col. 1 lines 40-53), which identifies, as an express teaching of the reference, the composition may comprise a blend of 1,3,6-triaminomethylhexane and its addition/condensation product(s), which reads on the claimed limitation that the composition further comprises an additional trifunctional amine that is the same as the trifunctional amine in the condensation product.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.  See MPEP 2123.  
 	Regarding the rejection(s) over Yang et al. (US 2009/0181867) Applicant argues Yang et al. is directed to dialkylene triamines specifically diethylenetriamine and thus does not teach any of the trifunctional amines as recited in the independent claims.  This argument is not persuasive because Yang et al. is not merely limited to diethylenetriamine as argued.  Even though Yang et al. fails to anticipate the claimed Markush group of trifunctional amines, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive within the claimed Markush group of trifunctional amines from the teachings of Yang et al. because the diethylenetriamine is merely the exemplary/preferred compound of the reference and Yang teaches the compound is a dialkylene triamine (para. 0007-0008 and claim 1) and it would have been within the purview of a person of ordinary skill in the art to provide other alternative alkylene groups, e.g., C3 alkylene groups, C4 alkylene groups, etc. in the dialkylene triamine with the reasonable expectation of obtaining alternative corrosion inhibitor compositions based upon an imidazoline/condensation product of a dimer acid and dialkylene triamine.  The case where the alkylene groups are C3 correspond to an isomer of triaminohexane.  The case where the alkylene groups are C3 correspond to an isomer of triaminooctane.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.  
Allowable Subject Matter
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record, Doi et al. (US 4,073,618) and Yang et al. (US 2009/0181867), fail to teach or suggest a corrosion inhibitor comprising a condensation product of a trifunctional amine and a tall oil fatty acid and 0.05-5 wt.% of a potassium iodide additive where the weight ratio of the trifunctional amine to the tall oil fatty acid in the condensation product is 0.5:1 to 3:1.  Applicant has demonstrated by comparative showing the combination of the two components have a synergistic effect that constitutes unexpected results of a corrosion rate at 200°F as compared merely to the condensation product alone.  See Examples 1-3 and Tables 1-3 of the original specification. 
Doi et al. teach an anti-corrosive agent for metals comprising addition/condensation products of triamines, e.g., 1,3,6-triaminomethylhexane, and fatty acids (abstract and col. 1 line 40 to col. 2 line 40).  Doi et al. fail to teach or suggest addition of potassium iodide to the composition, let alone the unexpected results resulting therefrom as demonstrated by Applicant. 
Yang et al. teach corrosion inhibitors comprising imidazoline dimer-type compounds prepared by the reaction of dimer fatty acid and a dialkylene triamine for corrosion inhibition in water-containing fluids contacting metal (abstract).  Although Yang et al. further teach the composition or fluid may contain chloride salts (brines, para. 0022), Yang et al. fail to teach or suggest addition of potassium iodide to the composition, let alone the unexpected results resulting therefrom as demonstrated by Applicant.
The remaining references listed on Forms 892, 1449, and PCT 210 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon or described above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached Monday-Friday 9:00a-5:00p EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
May 4, 2022